HENDRY, Judge.
This is an appeal by the defendant below which seeks to overturn a final judgment entered by the Circuit Court granting specific performance to the plaintiffs under a lease renewal option.
Following a trial before the court, the trial judge found that the plaintiffs had satisfied the terms of the option to renew set forth in paragraph 2, page 2, of the lease agreement dated January 3, 1962, which provides as follows:
“Should Tenant’s gross sales, as that term is hereinafter defined, in the premises during each of the two years preceding Tenant’s exercise of this option, amount to Seventy Thousand, One Hundred Twenty-Five Dollars ($70,125.00) or more per year, Tenant may renew this lease for an additional term of ten (10) years upon the same terms and conditions (save that this shall be Tenant’s sole renewal privilege) as are set forth in this lease; provided, it gives Landlord written notice of its election so to do at least six (6) months prior to the expiration of the term of this lease.”
Defendants have raised four points on appeal urging reversal. We have considered these points, argued together, in light of the record and the controlling principles of law, and have concluded that reversible error has not been demonstrated.
The crux of the defendants’ complaint is that when the plaintiffs’ attorney forwarded a written notice of election to renew the leasehold (concededly prior to six months before the expiration of the lease) the figures of the gross sales for the preceding two years were not supplied, and were in fact not supplied until after the option period had expired.
On the other hand, the trial court interpreted the contract as requiring only (a) that the gross sales for the preceding two years exceed the minimum figure of $70,125.00 (which in fact they had) and (b) that the notice of election to renew be given more than six months prior to expiration of the term of the lease.
It is our conclusion that the court’s construction of the option renewal provision *487was fair and reasonable and supported by the plain meaning of the contractual language which is included hereinabove.
Therefore, for the reasons stated, the judgment appealed is affirmed.
Affirmed.